UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4251


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE LUIS RODRIGUEZ-TRUJILLO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:15-cr-00332-D-1)


Submitted:   November 29, 2016            Decided:   January 18, 2017


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John   Stuart   Bruce,   United   States    Attorney,
Jennifer P. May-Parker, Phillip A. Rubin, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose    Luis      Rodriguez-Trujillo              appeals       his    sentence     of    37

months’ imprisonment imposed after he pled guilty to illegal

reentry      of    an   aggravated         felon,        in     violation      of   8    U.S.C.

§ 1326(a), (b)(2) (2012).                  Rodriguez-Trujillo argues that this

sentence      is    substantively          unreasonable           because      it   does       not

adequately        account    for     his     history       and       characteristics.           He

asserts that the district court wholly relied on a single prior

felony conviction in imposing sentence and failed to properly

weigh that he is not a career criminal, that he is hard-working

and   law-abiding,          and    that      he       entered    the    United      States      to

protect his family from a drug cartel in northern Mexico.                                       In

addition,         Rodriguez-Trujillo              contends           that     the       16-level

enhancement          under         U.S.       Sentencing              Guidelines         Manual

§ 2L1.2(b)(1)(A) (2015) is “draconian” and not supported by any

empirical research of the United States Sentencing Commission.

Lastly, Rodriguez-Trujillo insists that his sentence creates an

unwarranted sentence disparity between him and other similarly

situated defendants.              We affirm.

      Where,       as    here,      a     defendant           does     not    challenge        the

procedural        reasonableness        of    his       sentence,       the   court      reviews

“the substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard,” considering “the totality of the

circumstances.”         Gall v. United States, 552 U.S. 38, 51 (2007).

                                                  2
“The    fact       that     the       appellate       court      might          reasonably        have

concluded         that      a     different          sentence            was    appropriate         is

insufficient to justify reversal of the district court.”                                           Id.

“Any    sentence      that       is    within    or    below         a    properly     calculated

Guidelines         range        is     presumptively            reasonable,”            and       this

“presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the 18 U.S.C. § 3553(a)

[(2012)] factors.”              United States v. Louthian, 756 F.3d 295, 306

(4th     Cir.        2014).            We      have       reviewed             the    record       and

Rodriguez-Trujillo’s                   arguments               and             conclude           that

Rodriguez-Trujillo has failed to rebut this presumption.

       First,         the        district          court        thoroughly             considered

Rodriguez-Trujillo’s arguments that he did not have a serious

criminal history and that he reentered the United States to earn

money    to       protect       his    family      from    a    cartel.              However,      the

district             court              appropriately                    determined               that

Rodriguez-Trujillo’s prior conviction was significant and that

he had the option to move his family south rather than leave

them    in    a    dangerous          area   and      illegally           reenter      the    United

States.        The    district         court    also      properly         noted      that,    after

being    deported,          Rodriguez-Trujillo             attempted            to   reenter       the

United States and was turned away, yet he later entered the

country       without       permission          and       was    arrested            for     illegal

behavior.          Although       Rodriguez-Trujillo             may       disagree        with    the

                                                 3
weight that the district court assigned to these factors, his

disagreement alone “does not in itself demonstrate an abuse of

the court’s discretion.”             United States v. Susi, 674 F.3d 278,

290 (4th Cir. 2012); see United States v. Jeffery, 631 F.3d 669,

679 (4th Cir. 2011) (recognizing that district courts possess

“extremely    broad       discretion”      in   weighing    sentencing     factors).

Second,     this     court     has   repeatedly       rejected      similar      policy

arguments aimed at USSG § 2L1.2(b).                See, e.g., United States v.

Hernandez-Osorio, 604 F. App’x 278, 279 (4th Cir. 2015) (No.

14-4699) (collecting cases).                Finally, Rodriguez-Trujillo fails

to   cite    any      authority      to     support   his     sentence     disparity

position.       To    the    contrary,      this   court    has    affirmed    similar

sentences for defendants who have committed the same offense and

have a comparable prior state conviction.                         See, e.g., United

States v. Alonso-Gonzalez, 501 F. App’x 236 (4th Cir. 2012) (No.

11-4581); United States v. Salas, 372 F. App’x 355 (4th Cir.

2010) (No. 09-4216).

      Accordingly, we affirm the judgment of the district court.

We   dispense      with     oral   argument     because     the    facts   and   legal

contentions     are    adequately         presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED



                                            4